Exhibit 99.6 Chapter D (Additional Information about the Company) Periodic Report for 2012 1. Regulation 10A: Summary of the Company's consolidated statements of income for each of the quarters in the year ended December 31, 2012 (in NIS millions). The quarterly statements were prepared in compliance with International Financial Reporting Standards (IFRS) Q1 2012 Q2 2012 Q3 2012 Q4 2012 Revenue Costs and expenses Operating profit Financing expenses (income) - net ) 77 55 61 Earnings before Group’s equity in affiliates Share in losses of affiliates 58 83 92 12 Profit before income tax Income tax Profit for the period Other comprehensive income (loss), net for the period (6
